Citation Nr: 0306554	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  93-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a rating higher than 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1969 to December 1970.

In April 1990, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC, denied the veteran's 
claim for a higher rating for his pseudofolliculitis barbae-
which, at that time, was rated as noncompensable 
(i.e., 0 percent).  He appealed to the Board of Veterans' 
Appeals (Board).  The Board issued a decision in February 
1996 increasing his rating to 10 percent, but denying a 
rating higher than that, and he appealed to the U.S. Court of 
Appeals for Veterans Claims (Court) for a rating higher than 
10 percent.  The Court subsequently issued an order in April 
1997 granting a joint motion to vacate and remand the part of 
the Board's decision that had denied a rating higher than 
10 percent.  Upon receiving the case back from the Court, the 
Board in turn remanded it to the RO in October 1997 for 
further development and consideration.  The Board again had 
to remand the case to the RO a few months later, 
in February 1998.  The RO since has continued to deny a 
rating higher than 10 percent and has returned the case to 
the Board for further appellate consideration.  This is the 
only claim currently before the Board.

The Board issued a decision in January 2000 concerning 
another claim the veteran had appealed, requesting 
homeopathic and naturopathic treatment under the VA fee-basis 
program.  That issue had become moot, however, because VA 
since had determined that he was entitled to receive fee-
basis care, so the Board vacated an earlier decision from 
February 1996 which had denied that claim.  Consequently, 
that issue is no longer before the Board.

The veteran's representative also recently indicated in a 
November 2002 statement that the veteran would like to file 
still other claims for service connection for diabetes and a 
cardiovascular condition.  The representative acknowledged, 
though, that neither of these claims is currently within the 
Board's jurisdiction since they have not yet been adjudicated 
by the RO-much less denied and timely appealed.  
See 38 C.F.R. § 20.200 (2002).  Therefore, they are referred 
to the RO for appropriate development and consideration.  In 
referring these claims to the RO, however, the representative 
should bear in mind that the RO already has attempted to 
assist the veteran in developing his claim for diabetes by, 
among other things, sending him a letter in May 2001 
requesting that he identify and/or submit relevant medical 
evidence substantiating his allegations.  In response to that 
letter, his private caretaker at the Sullivan & Associates 
Center for Natural Healing, Inc., prepared a statement on his 
behalf in July 2001, which the RO received in August 2001.  
Aside from that, the RO also obtained the veteran's relevant 
treatment records from the VA outpatient clinic in 
Washington, DC, and the RO even scheduled him for a VA 
examination to obtain a medical opinion.  But he contacted 
the VA medical center (VAMC) and indicated that he would be 
unable to keep his appointment for the examination.  He also 
did not subsequently contact the VAMC to reschedule it.  So 
if he, in fact, intends to pursue this claim, then he needs 
to comply with VA's efforts to have him examined.  See 
38 C.F.R. § 3.655 (2002).


FINDINGS OF FACT

1.  The veteran has several different dermatological 
conditions, but only his pseudofolliculitis barbae is service 
connected.

2.  When examined by VA in December 1997, March 1998, 
November 1999, and November 2000, the veteran's 
pseudofolliculitis barbae was most times essentially 
asymptomatic and diagnosed merely by history; the only 
symptom shown attributable to this condition, specifically, 
was some diffuse 
post-inflammatory hyperpigmentation limited to his beard 
area.

3.  All of the veteran's other relevant symptoms (his 
itching, etc.) were attributed, instead, to his several other 
dermatological conditions which are not service connected 
and, for the most part, affect entirely different areas of 
his body.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 10 
percent for the pseudofolliculitis barbae.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.20, 4.118, Diagnostic Code 7806 (2001 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Here, though, the requirements of the VCAA have been 
satisfied.  As alluded to earlier, the Board already has 
twice remanded this case to the RO for further development 
and consideration-initially in October 1997 and again a few 
months later in February 1998.  The Board remanded the case 
to obtain any additional medical or other evidence relevant 
to the claim, which was not already of record, and to have 
the veteran undergo a special VA dermatological examination 
to obtain a professional medical opinion concerning the 
severity of his service-connected skin condition.  The Board 
also instructed the VA examiner to address the specific 
evaluation criteria that would be used to determine if the 
veteran's current rating is appropriate since consideration 
of factors wholly outside the rating criteria is error as a 
matter of law.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

After receiving the case back from the Board following the 
first remand in October 1997, the RO sent the veteran a 
letter in December 1997 asking that he identify any sources 
of relevant treatment that he had received for his skin 
condition since December 1985.  The RO also enclosed a form 
(VA Form 21-4142) to be completed by him so that VA could 
obtain his confidential medical records, once identified.  
The RO subsequently had him examined later in December 1997 
and, following the Board's second remand in February 1998, 
had him examined again in March 1998.  He underwent even more 
recent VA dermatological examinations in November 1999 and 
November 2000, so he has been examined on four different 
occasions, all total, since the Board's initial remand in 
October 1997.

Also as a result of the Board's remands in October 1997 and 
February 1998, the veteran has been duly apprised of the type 
of evidence needed to support his claim, given more than 
ample opportunity to identify the source of it, and VA has 
obtained all of the evidence that he has cited as relevant to 
his claim.  If not, VA has exhausted all means of obtaining 
the evidence and there is no reasonable possibility of 
obtaining it-even after notifying him of this.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.159(b) and (c)).

In statements in support of his claim (VA Form 21-4138), 
received in January 1999 in response to the RO's letter 
requesting that he identify any sources of relevant 
treatment, the veteran indicated that he was treated at 
Southern Maryland Hospital in March 1997, and in April 1997 
by Dr. Andrea Sullivan.  He went on to indicate that he also 
was treated in April 1997 at Howard University Hospital by 
Dr. Cassandra McLaurin, and again there in April 1998.  He 
mentioned receiving other treatment, too, from a private 
dermatologist named Dr. Merryn Elgart, and he listed Dr. 
Elgart's office address along with his telephone and fax 
numbers and his e-mail address.  He added, however, that he 
could not remember the name of the physician who had treated 
him at Southern Maryland Hospital.  He also included pictures 
and slides taken at the VAMC in Washington, DC, showing the 
extent of the rashes and discoloration on various parts of 
his body, and he provided a list of the several different 
medications that he uses to treat his skin conditions.

Since, however, for the most part, the veteran did not 
indicate the actual addresses of the places where he had been 
treated on the form (VA Form 21-4142) authorizing VA to 
obtain his confidential medical records, the RO sent him 
another letter in May 2001 asking that he provide this 
necessary information.  The RO also apprised him of what 
specific evidence VA would obtain and what evidence he was 
responsible for obtaining himself, personally, and the time 
limit for doing it.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In response to a separate RO request for records concerning 
the veteran, the local VAMC in Washington, DC, submitted a 
statement in September 2001 indicating that no medical 
records pertaining to him were found for the specific time 
period specified-1985 to 2000.  And although other medical 
records since have been obtained from that VAMC, concerning 
treatment for that very same time period, they all pertain to 
his diabetes and other ailments-not his service-connected 
skin condition.  Furthermore, although Dr. Sullivan prepared 
a statement on the veteran's behalf in July 2001, which the 
RO received in August 2001, it too refers to treatment for 
his diabetes, not his skin condition at issue.  As for the 
other remaining sources he cited, he simply never completed, 
signed, and returned VA Form 21-4142 to permit the RO to 
obtain his confidential medical records from either Southern 
Maryland Hospital or Howard University Hospital.  Obviously 
then, those records could not be obtained even if requested 
in the absence of that medical release form.  Thus, the 
preliminary notice and duty to assist requirements of the 
VCAA have been satisfied to the extent possible.  This is 
particularly true when additionally considering that the 
original rating decision appealed, in combination with the 
Statement of the Case (SOC) and the several 
Supplemental Statements of the Case (SSOCs) since issued, 
also discussed the reasons and bases for not assigning a 
rating higher than the veteran currently has and cited the 
governing laws and regulations.  Consequently, no further 
preliminary notice or development is required by the VCAA.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  This being the case, the 
Board may proceed to issue a decision in this appeal without 
fear of prejudicing him.  Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

II.  Governing Laws and Regulations and Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where, as here, the veteran 
is requesting a higher rating for a disability that 
was service connected many years ago, his current level of 
functional impairment is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  This, in turn, means 
the Board does not have to consider whether he is entitled 
to a "staged" rating to compensate him for times since 
filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Board increased the veteran's rating from the 
noncompensable level to 10 percent in its prior decision in 
February 1996.  And by doing that, the Board acknowledged 
that he experiences exfoliation, exudation or itching 
involving an exposed surface or extensive area, i.e., on his 
face where he occasionally gets papules and post-inflammatory 
hyperpigmentation from ingrown beard hairs.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (1996).  See, 
too, 38 C.F.R. § 4.20 permitting the Board to rate the 
disability analogous to eczema.  That increase in 1996 was 
under the rating criteria that VA formerly used, and the next 
higher rating of 30 percent under the old criteria of Code 
7806 required probative evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement.  
The maximum 50 percent rating under the old criteria of Code 
7806 required probative evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  Id.

Very recently, effective August 30, 2002, VA amended the 
criteria used to rate skin disorders such as 
pseudofolliculitis barbae under 38 C.F.R. § 4.118, Code 7806.  
According to the revised criteria, a 30 percent rating 
requires 20 to 40 percent of the entire body or exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  The maximum 60 percent rating under the 
revised Code 7806 requires more than 40 percent of the entire 
body or exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  See 38 C.F.R. § 4.118, Code 7806 (2002).

Since, just like the VCAA, this change in law occurred during 
the pendency of this appeal, the veteran is entitled to have 
his claim considered under both the former and revised 
criteria and the "most favorable" version applied.  
See Karnas, 1 Vet. App. at 312-13; see also Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997).  Here, though, for the reasons 
discussed below, neither version-new nor old, is actually 
more favorable and provides a basis for assigning a rating 
higher than 10 percent.  This is primarily because, according 
to the medical evidence of record, the veteran's 
pseudofolliculitis barbae is essentially asymptomatic.  
Furthermore, although some dermatological symptoms have been 
objectively confirmed, they have not been attributed by 
competent medical opinion to his service-connected 
pseudofolliculitis barbae.  Instead, his symptoms have been 
causally related to his various other skin conditions that 
are not service connected, and which in fact mostly affect 
entirely other areas of his body.  So the change in law 
during the pendency of his appeal, by way of the revisions in 
the rating criteria, are inconsequential.  Therefore, 
although the RO has not had an opportunity to initially 
consider the veteran's claim under the revised rating 
criteria, he still is not prejudiced by the Board going ahead 
and adjudicating his claim in the first instance since the 
Board, itself, will consider the new criteria (as well as the 
old criteria), and more importantly since his designated 
representative had an opportunity to raise arguments in light 
of the new criteria (but for whatever reason did not) when 
submitting a statement in November 2002.  That statement was 
not submitted until after the change to the new criteria had 
occurred.  See Bernard, 4 Vet. App. at 394.

The veteran did not have any of the symptoms necessary for a 
rating higher than 10 percent (under either the former or 
revised criteria) when examined by VA in December 1997, March 
1998, November 1999, and November 2000.  Instead, his 
pseudofolliculitis barbae was most times essentially 
asymptomatic and diagnosed by history only-meaning that 
while he indeed has the condition, it is not currently 
active, much less to an extent required for a rating higher 
than 10 percent.  The dermatological symptoms that he did 
have during the objective clinical portions of those 
evaluations were not attributed to his service-connected skin 
condition (i.e., the pseudofolliculitis barbae), but instead 
were attributed to various other, unrelated skin conditions, 
mostly affecting other parts of his body, which are not 
service connected.  Those additional nonservice-connected 
conditions included:  dermatosis papulosa nigra (DPNs) 
involving his upper and lower eyelids; 
post-inflammatory hyperpigmentation on his shins; tinea 
versicolor affecting his upper back, chest (trunk), 
shoulders, arms, neck and jaw area; striae in his groin, and 
tinea pedis with onychomycosis involving the web spaces 
between his toes and his toenails.  The fact that he has 
those several other dermatological conditions is especially 
important to point out because VA cannot compensate him for 
the various symptoms (itching, etc.) that he experiences as a 
result of them, or for the medication necessary to treat them 
either, since they are not service connected or otherwise 
part and parcel of his pseudofolliculitis barbae, which is 
service connected and the specific condition at issue.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In a recent statement received in November 2002, the 
veteran's representative argued that VA should have examined 
the veteran during the Summer months since that is when his 
symptoms attributable to his service-connected 
pseudofolliculitis barbae are most problematic.  See Ardison 
v. Brown, 6 Vet. App. 405, 408 (1994); Bowers v. Brown, 2 
Vet. App. 675 (1992).  However, that, while the ideal 
situation, is not always possible or feasible and, again, the 
fact remains that the veteran has been examined on no less 
than four different occasions since the Board's October 1997 
remand.  Those examinations were in December 1997, March 
1998, November 1999, and November 2000, and considered 
collectively they addressed all of the relevant rating 
criteria of Code 7806.  Note also that the March 1998 
examination, in particular, while admittedly not conducted 
during the warmer Summer months, per se, nonetheless occurred 
very contemporaneous to that time of the year.  Moreover, one 
of the specific requirements for a rating at the next higher 
level of 30 percent under the former Code 7806 is 
"constant" exudation or itching, which the veteran very 
obviously does not experience since, by his own admission, 
these symptoms only occur on a very limited basis (i.e., 
during the Summer only).  So the Board concludes there is no 
legitimate reason to further delay a decision in this appeal 
by having him examined, yet again.

In the complete absence of any symptoms whatsoever 
commensurate with a rating higher than 10 percent for the 
pseudofolliculitis barbae, the preponderance of the evidence 
is against the claim.  Thus, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).




ORDER

The claim for a rating higher than 10 percent for 
pseudofolliculitis barbae is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

